Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-15-1999

United States v Yeaman
Precedential or Non-Precedential:

Docket 98-1102




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v Yeaman" (1999). 1999 Decisions. Paper 285.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/285


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT



                       Nos. 98-1102 & 98-1146

                           USA v. Yeaman


    The following modifications have been made to the Court's
Opinion issued on 15 October 1999 , to the above-entitled appeals
and will appear as part of the final version of the opinion:


     1. Page 13    The sentence in the middle of the page
reading, "The District Court instead charged as follows:" should
be flush with the left-hand margin. It is not a part of the
preceding quote.

     2.   Page 35   First full paragraph, line 6:     "or" should be
"nor".




                               Very truly yours,


                               /s/ P. Douglas Sisk,
                                   Clerk


Dated: 19 October 1999